Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
	Please refer to the applicant’s remarks pages 9, 10 and 11 and independent claims 1**, 8** and 15** amendments that were filed on 27th October 2021.
	Terminal disclaimer as requested by the examiner has been filed and approved by the Office.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Song et al, US 2020/0084155 A1: a congestion control method, applied to a data transmission network, wherein the data transmission network comprises a sending device, at least one intermediate device, and a receiving device, the sending device sends a data packet to the receiving device by using the intermediate device, and the method comprises: receiving, by a first intermediate device in the at least one intermediate device, a first data packet sent by the sending device, and sending the first data packet to the receiving device along a first path; receiving, by the first intermediate device, a first acknowledgment packet that is sent by the receiving device and that is used for acknowledging the first data packet, and determining a congestion degree of the first path based on a congestion mark in the first acknowledgment packet; and changing, by the first intermediate device, a window value of the first acknowledgment packet based on the congestion degree of the first path and a quantity of bytes of a data packet having a first identifier in the first data packet, and sending the changed first acknowledgment packet to the sending device, wherein the window value is used to notify the sending device of a quantity of bytes that can be received by the receiving device, and the first identifier comprises a source IP address, a source port, a destination IP address, and a destination port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        15th December 2021